MEMORANDUM OPINION


No. 04-05-00706-CV

IN THE INTEREST OF M.N.V., M.S.V., and B.G.V.

From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-PA-01029
Honorable Fred Shannon, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   November 2, 2005 

DISMISSED
            On September 12, 2005, the trial court terminated Lorraine Vasquez’s parental rights. She
then filed a notice of appeal with this court. On October 7, 2005, the trial court granted her a new
trial. As such, Vasquez has now filed a motion to dismiss, requesting that we dismiss this appeal as
moot. We grant Vasquez’s motion and dismiss this appeal as moot. See Tex. R. App. P. 42.1(a);
Tello v. Rivera, No. 04-01-00571-CV,  2001 WL 1230351, at *1 (Tex. App.—San Antonio 2001,
no pet.).
                                                                                    PER CURIAM